[Cite as Schmick v. State, 2012-Ohio-4945.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98766




                                   EUGENE SCHMICK
                                                           RELATOR

                                                     vs.

                                       STATE OF OHIO
                                                           RESPONDENT




                                      JUDGMENT:
                                  COMPLAINT DISMISSED


                                              Writ of Mandamus
                                              Motion No. 458255
                                              Order No. 459325



        RELEASE DATE: October 23, 2012
FOR RELATOR

Eugene Schmick
Inmate No. 0083228
Cuyahoga County Jail
P.O. Box 5600
Cleveland, OH 44101


ATTORNEYS FOR RESPONDENT

Mike DeWine
Ohio Attorney General

Peter L. Jamison
Assistant Attorney General
Criminal Justice Section
150 E. Gay Street, 16th Floor
Columbus, OH 43215
COLLEEN CONWAY COONEY, J.:

       {¶1} On August 8, 2012, the petitioner, Eugene Schmick, commenced this

mandamus action against the respondent, the state of Ohio, to compel the State through the

Ohio Department of Rehabilitation and Correction to give him proper jail-time credit

pursuant to State v. Fugate, 117 Ohio St.3d 261, 2008-Ohio-856, 883 N.E.2d 440. On

September 5, 2012, the State filed a motion to dismiss. Schmick never filed a reply.

For the following reasons, this court grants the motion to dismiss.

       {¶2} First, the petition is defective because it is improperly captioned.    Schmick

styled this petition as “Eugene Schmick v. State of Ohio.” R.C. 2731.04 requires that an

application for a writ of mandamus “must be by petition, in the name of the state on the

relation of the person applying.”   This failure to properly caption a mandamus action is

sufficient grounds for denying the writ and dismissing the petition. Maloney v. Court of

Common Pleas of Allen Cty., 173 Ohio St. 226, 181 N.E.2d 270 (1962). Moreover, the

failure to caption the case correctly creates uncertainty as to the identity of the respondent

and the corresponding duty to be enforced.     This court has held that this deficiency also

warrants dismissal.   Jordan v. Cuyahoga Cty. Court of Common Pleas, 8th Dist No.

96013, 2011-Ohio-1813.       The court further notes that Schmick did not include the

addresses of the parties in the caption as required by Civ.R. 10(A).
      {¶3} Schmick also did not comply with R.C. 2969.25(C), which requires that an

inmate file a certified statement from his prison cashier setting forth the balance in his

private account for each of the preceding six months.     This also is sufficient reason to

deny the mandamus, deny indigency status, and assess costs against the petitioner.    State

ex rel. Hunter v. Cuyahoga Cty. Court of Common Pleas, 88 Ohio St.3d 176,

2000-Ohio-285, 724 N.E.2d 420; Hazel v. Knab, 120 Ohio St.2d 22, 2011-Ohio-4608, 955

N.E.2d 378.

      {¶4}    Additionally, he failed to support his complaint with an affidavit “specifying

the details of the claim” as required by Loc.App.R. 45(B)(1)(a). State ex rel. Leon v.

Cuyahoga Cty. Court of Common Pleas, 123 Ohio St.3d 124, 2009-Ohio-4688, 914

N.E.2d 402; and State ex rel. Wilson v. Calabrese, 8th Dist. No. 70077, 1996 Ohio App.

LEXIS 6213 (Jan. 18, 1996).

      {¶5} Finally, Schmick’s claim for mandamus relief is not well founded.          In the

underlying case, State v. Schmick, Cuyahoga C.P. No. CR-532200, Schmick pleaded guilty

to 17 counts of pandering sexually oriented matter involving a minor, 13 counts of minor

in nude material or performance, 14 more counts of pandering sexually oriented matter

involving a minor, and one count of possessing criminal tools. The judge sentenced him

to eight years on each of the first 17 counts of pandering and on each of the 13 counts of

minor in nude material; all of these counts are to be served concurrently.   The judge then

sentenced Schmick to eight years on the 14 other counts of pandering, concurrent to each

other, but consecutive to the other counts of pandering and minor in nude material.     The
judge imposed a six-month sentence for possessing criminal tools concurrent with all the

other sentences.    Subsequently, the judge granted him 214 days of jail-time credit.

       {¶6} Schmick argues that pursuant to Fugate, 117 Ohio St.3d 261,

2008-Ohio-856, 883 N.E.2d 440, he is entitled to have all of the jail-time credit applied to

each of his sentences.     However, Fugate holds as follows:          “When a defendant is

sentenced to concurrent prison terms for multiple charges, jail-time credit pursuant to R.C.

2967.191 must be applied toward each concurrent prison term.”                 Id. at syllabus.

However, the presence of consecutive terms renders Fugate distinguishable and

inapplicable. Thus, Schmick has not cited controlling authority to establish the clear,

legal duty to have the state of Ohio apply his jail-time credit to each of his sentences.

       {¶7} Accordingly, this court grants the respondent’s motion to dismiss and

dismisses the application for a writ of mandamus.         Petitioner to pay costs. This court

directs the clerk of court to serve all parties notice of this judgment and its date of entry

upon the journal as required by Civ.R. 58(B).

       Complaint dismissed.


__________________________________________
COLLEEN CONWAY COONEY, JUDGE

PATRICIA ANN BLACKMON, A.J., and
KENNETH A. ROCCO, J., CONCUR